DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 11, 2021, has been entered.
 
Response to Amendment
	Applicant’s amendments to claims 1 and 12 and the cancellation of claim 13 in the response filed October 11, 2021, which include the amendments filed August 10, 2021, are acknowledged by the Examiner. 
	Claims 1, 5-8, 11-12, 14-20 are pending.
Claims 1, 5-8, 11-12 are under consideration.
	Claims 14-20 remain withdrawn.

Response to Arguments
	Applicant’s amendments to claims 1 and 12 have overcome the current 112a rejection, it is therefore withdrawn.
Applicant’s arguments with respect to the claims 1 and 12 language “thereby allowing each of the plurality of straps to sit in line with the brace” have been found persuasive; the current 112b rejection is therefore withdrawn.
With respect to claims 1 and 12, Applicant argues that the previous combination does not meet each limitation of the amended claim. As necessitated by the amendments, a new grounds of rejection has been made. 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 3817244) in view of Ostrom et al (US 6488644) and in view of Sterling (US 2004/0054311) and in view of Lengyel (US 5336161).
With respect to claim 1, Taylor discloses A low profile knee brace for use in the treatment of injury to a ligament (Fig 5, col 2 ln 40-45), comprising: an upper thigh cuff component (Fig 7, upper component 67/87, the upper component 67/87 in addition to the upper portion of the liner 52 make up a thigh cuff); a lower leg cuff component (Fig 7, lower component 88/69, the lower component 88/69 in addition to the lower portion of the liner 52 make a lower leg cut); a continuous non-removable liner encapsulating the upper thigh cuff component and the lower leg cuff component (Fig 7, continuous liner 52 which encapsulates and is sewn to the components thus non-removable); bilateral hinge assemblies (Fig 1, bilateral hinges where rigid members 38/36 and 12/20 attach), wherein the upper thigh cuff component and the lower leg cuff component are pivotally attached to the hinge assemblies (col 3 ln 15-20); a plurality of straps for securing the brace to a wearer's leg, wherein each of the plurality of straps is attached directly to a respective portion of the liner (Fig 9, straps 44 and 42 directly attached at 90 and 92 to the liner); and a rigid upper member and a rigid lower member secured to one of the hinge assemblies (Fig 1, col 2 ln 5-10, pair of rigid upper and lower members 38/36 and 12/20, each interpreted to include the respective covers 82/80 and 48/46), each of the rigid upper member and the rigid lower member having a three dimensional structure (Fig 3) comprising: at least one portion further raised from adjacent portions of the respective perimeter (Fig 7, raised portions 60/62/64/66). 
Taylor is silent on a recessed channel extending centrally along substantially an entire respective length of extension of the rigid upper member or of the rigid lower member, wherein the recessed channel comprises substantially continuous portions of the rigid upper member or of the rigid lower member, the recessed channel is not an aperture, and the recessed channel is recessed inward toward the wearer's 
Ostrom et al teaches an analogous upper and lower member 18/19 having a three dimensional structure having a recessed channel (Fig 2, col 2 ln 15-20) extending centrally along substantially an entire length of extension of said rigid upper member and said rigid lower member such that said recessed channel is recessed with respect to substantially an entire perimeter of each of said rigid upper member (Fig 2, col 2 ln 15-20) and said rigid lower member wherein said recessed channel is not an aperture of said rigid upper member or of said rigid lower member and comprises substantially continuous portions of said rigid upper member and said rigid lower member (Fig 9, col 2 ln 15-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design and material of the device of Taylor to be the structural design as taught by Ostrom et al in order have a device of desired rigidity (Ostrom et al col 2 ln 15-20).
Taylor/Ostrom et al discloses the device as discussed above.
Taylor/Ostrom et al is silent on the respective perimeter of the rigid upper member or of the rigid lower member further comprising at least one portion further raised from adjacent portions of the respective perimeter and having a strap tab attached thereunder, the strap tab attached to a ring configured to receive a portion of a 2respective one of the plurality of straps such that the respective one of the plurality of straps sits in line with the respective rigid upper member or rigid lower member; wherein the rigid members comprise a metal or metal alloy selected from the group consisting of titanium, aluminum, steel, magnesium, and combinations thereof.
Sterling teaches an analogous strap connection 85/95100/105 to the rigid upper and lower members 12/22 of the bracing system (Fig 2 ,[0104]) wherein the respective perimeter 94 of the rigid 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment knob system of Taylor/Ostrom et al to be the buckles as taught by Sterling in order to have an easily secured strap system with an easy release button (Sterling [0103]).
Taylor/Ostrom et al/Sterling discloses the device as discussed above.
Taylor/Ostrom et al/Sterling is silent wherein the rigid members comprise a metal or metal alloy selected from the group consisting of titanium, aluminum, steel, magnesium, and combinations thereof.
Lengyel teaches an analogous leg orthosis and wherein said rigid members 6/7/20/21 comprise a metal or metal alloy selected from the group consisting of titanium, aluminum, steel, magnesium, and combinations thereof (col 5 ln 55-65, titanium/aluminum alloy).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the component material of Taylor/Ostrom et al/Sterling to be the titanium alloy as taught by Lengyel as it is light weight and stable (Lengyel col 2 ln 55-65).
With respect to claim 8, Taylor/Ostrom et al/Sterling/Lengyel discloses The brace of Claim 1, wherein the liner comprises a . . . foam (Taylor col 4 ln 10-15, foam padding 67/68/69).  
The current combination of Taylor/Ostrom et al/Sterling/Lengyel is silent on wherein the liner comprises a combination of foam and fabric padding.  
Lerman et al. further teaches a liner that comprises a combination of foam and fabric padding (col 11 ln 35-40).

With respect to claim 12, Taylor discloses A low profile knee brace (Fig 5, col 2 ln 40-45), comprising: a malleable leg cuff assembly (Fig 5, malleable as it is mostly elastic cuff material), comprising: an upper thigh cuff component capable of being formed to custom fit the thigh of a wearer (Fig 7, upper component 67/87, the upper component 67/87 in addition to the upper portion of the liner 52 make up a thigh cuff); a lower leg cuff component capable of being formed to custom fit the calf of a wearer (Fig 7, lower component 88/69, the lower component 88/69 in addition to the lower portion of the liner 52 make a lower leg cut); and a continuous non-removable liner encapsulating the leg cuff assembly (Fig 7, continuous liner 52 which encapsulates and is sewn to the components thus non-removable); a lateral upper rigid member connected to the upper thigh cuff component (Fig 1, col 2 ln 5-10, pair of rigid upper and lower members 38/36 and 12/20); a lateral lower rigid member connected to the lower leg cuff component (Fig 1, col 2 ln 5-10, pair of rigid upper and lower members 38/36 and 12/20); wherein each of the lateral upper member and the lateral lower member has a three dimensional structure (Fig 3) comprising: and the respective straps (Fig 9, straps 44 and 42 directly attached at 90 and 92 to the liner).
Taylor is silent on comprising: a recessed channel extending centrally along substantially an entire respective length of extension of the lateral upper member or of the lateral lower member, wherein the recessed channel comprises substantially continuous portions of the lateral upper rigid member or of the lateral lower rigid member, the recessed channel is not an aperture, and the recessed channel is recessed inward toward the wearer's leg with respect to substantially an entire respective perimeter of the lateral upper member or of the lateral lower member, and the respective perimeter of the rigid upper member or of the rigid lower member further comprising at least one portion further raised from adjacent portions of the respective perimeter and having a strap tab attached thereunder, the strap tab attached to a ring configured to receive a portion of a respective strap such that the respective straps sits in line with the respective rigid upper member or the rigid lower member; 4wherein the rigid members comprise a metal or metal alloy selected from the group consisting of titanium, aluminum, steel, magnesium, and combinations thereof.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design and material of the device of Taylor to be the structural design as taught by Ostrom et al in order have a device of desired rigidity (Ostrom et al col 2 ln 15-20).
Taylor/Ostrom et al discloses the device as discussed above.
Taylor/Ostrom et al is silent on and the respective perimeter of the rigid upper member or of the rigid lower member further comprising at least one portion further raised from adjacent portions of the respective perimeter and having a strap tab attached thereunder, the strap tab attached to a ring configured to receive a portion of a respective strap such that the respective straps sits in line with the respective rigid upper member or the rigid lower member; 4wherein the rigid members comprise a metal or metal alloy selected from the group consisting of titanium, aluminum, steel, magnesium, and combinations thereof.
Sterling teaches an analogous strap connection 85/95100/105 to the rigid upper and lower members 12/22 of the bracing system (Fig 2 ,[0104]) wherein the respective perimeter 94 of the rigid member further comprising at least one portion 91 further raised from adjacent portions of the respective perimeter and having a strap tab 90 attached thereunder (Fig 7, raised housing portion for insertion of strap tab 90), the strap tab attached to a ring (Fig 7, ring comprising the members which create strap channel 89) configured to receive a portion of a 2respective one of the plurality of straps ([0104], strap in channel 89) such that the respective one of the plurality of straps sits in line with the respective rigid upper member or rigid lower member (Fig 2, Strap connection makes the strap neither the furthest or closest member of the brace to the user thus the strap sits in line with the brace).

Taylor/Ostrom et al/Sterling discloses the device as discussed above.
Taylor/Ostrom et al/Sterling is silent on wherein the rigid members comprise a metal or metal alloy selected from the group consisting of titanium, aluminum, steel, magnesium, and combinations thereof.
Lengyel teaches an analogous leg orthosis and wherein said rigid members 6/7/20/21 comprise a metal or metal alloy selected from the group consisting of titanium, aluminum, steel, magnesium, and combinations thereof (col 5 ln 55-65, titanium/aluminum alloy).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the component material of Taylor/Ostrom et al/Sterling to be the titanium alloy as taught by Lengyel as it is light weight and stable (Lengyel col 2 ln 55-65).

Claim 5-7 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor/Ostrom et al/Sterling/Lengyel as applied to claim 1 above, and further in view of McClure JR (US 3350719).
With respect to claim 5, Taylor/Ostrom et al/Sterling/Lengyel discloses The brace of Claim 1.
Taylor/Ostrom et al/Sterling/Lengyel is silent on wherein: the upper thigh cuff component is constructed from a two dimensional titanium alloy component; and the titanium alloy component is embedded in the liner.  
McClure teaches an analogous upper and lower rigid member 20/26 with an analogous liner 21/28 and wherein the upper thigh cuff component is constructed from a two dimensional component and the component is embedded in the liner (Fig 2, upper and lower cuff further including a rigid member 22/27).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper and lower cuffs of Taylor/Ostrom et al/Sterling/Lengyel to have the 
Taylor/Ostrom et al/Sterling/Lengyel/McClure discloses the device as discussed above.
Taylor/Ostrom et al/Sterling/Lengyel/McClure is silent on titanium alloy component.
Lengyel teaches an analogous leg orthosis and wherein said rigid members 6/7/20/21 comprise a metal or metal alloy selected from the group consisting of titanium, aluminum, steel, magnesium, and combinations thereof (col 5 ln 55-65, titanium/aluminum alloy).  
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the component material of Taylor/Ostrom et al/Sterling/Lengyel/McClure to be the titanium alloy as taught by Lengyel as it is light weight and stable (Lengyel col 2 ln 55-65).
With respect to claim 6, Taylor/Ostrom et al/Sterling/Lengyel discloses The brace of Claim 1.
Taylor/Ostrom et al/Sterling/Lengyel is silent on wherein the lower leg cuff component is constructed from a two dimensional titanium component embedded in the liner.
McClure teaches an analogous upper and lower rigid member 20/26 with an analogous liner 21/28 and wherein the lower thigh cuff component is constructed from a two dimensional component and the component is embedded in the liner (Fig 2, upper and lower cuff further including a rigid member 22/27).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper and lower cuffs of Taylor/Ostrom et al/Sterling/Lengyel to have the rigid portions as taught by McClure in order to better reinforce the bracing system (McClure col 2 ln 00-10).
Taylor/Ostrom et al/Sterling/Lengyel/McClure discloses the device as discussed above.
Taylor/Ostrom et al/Sterling/Lengyel/McClure is silent on titanium alloy component.
Lengyel teaches an analogous leg orthosis and wherein said rigid members 6/7/20/21 comprise a metal or metal alloy selected from the group consisting of titanium, aluminum, steel, magnesium, and combinations thereof (col 5 ln 55-65, titanium/aluminum alloy).  

With respect to claim 7, Taylor/Ostrom et al/Sterling/Lengyel discloses The brace of Claim 1.
Taylor/Ostrom et al/Sterling/Lengyel is silent on wherein the upper thigh cuff component and the lower leg cuff component are each constructed from two dimensional titanium embedded in the liner.
McClure teaches an analogous upper and lower rigid member 20/26 with an analogous liner 21/28 and wherein the upper thigh cuff component and the lower leg cuff component are each constructed from two dimensional material embedded in the liner (Fig 2, upper and lower cuff further including a rigid member 22/27).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper and lower cuffs of Taylor/Ostrom et al/Sterling/Lengyel to have the rigid portions as taught by McClure in order to better reinforce the bracing system (McClure col 2 ln 00-10).
Taylor/Ostrom et al/Sterling/Lengyel/McClure discloses the device as discussed above.
Taylor/Ostrom et al/Sterling/Lengyel/McClure is silent on the material being titanium.
Lengyel teaches an analogous leg orthosis and wherein said rigid members 6/7/20/21 comprise a metal or metal alloy selected from the group consisting of titanium, aluminum, steel, magnesium, and combinations thereof (col 5 ln 55-65, titanium/aluminum alloy).  
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the component material of Taylor/Ostrom et al/Sterling/Lengyel/McClure to be the titanium alloy as taught by Lengyel as it is light weight and stable (Lengyel col 2 ln 55-65).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor/Ostrom et al/Sterling/Lengyel as applied to claim 1 above, and further in view of Hollister et al. (US 2012/0016283).
With respect to claim 11, Taylor/Ostrom et al/Sterling/Lengyel discloses The brace of Claim 1.

Hollister et al teaches an analogous leg brace with a liner 42 that comprises a plurality of windows (Fig 1, [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cuffs and liners of Taylor/Ostrom et al/Sterling/Lengyel to have the windows as taught by Hollister et al. for ventilation (Hollister et al. [0045]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333.  The examiner can normally be reached on Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.